Citation Nr: 0917524	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral upper 
arm disorder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for low back disc herniation.  

5.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral shin splints.  

6.  Entitlement to an initial evaluation in excess of 0 
percent for sinusitis.  

7.  Entitlement to an initial evaluation in excess of 0 
percent for hypertension.  

8.  Entitlement to an initial evaluation in excess of 0 
percent for an umbilical hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2005.  
The report of examination notes related x-ray examinations.  
The x-ray examination reports have not been associated with 
the claims file.  

In addition, a January 2004 VA examination report notes that 
magnetic resonance imaging (MRI) of the lumbar spine showed 
disc herniation.  The MRI report has not been associated with 
the claims file.  

The Board further notes that additional relevant evidence in 
regard to the claims on appeal has been received at the 
Board.  The evidence reflects that the Veteran has had 
additional private treatment, to include surgery since the 
issuance of the statement of the case in February 2006.  

In addition, the Board notes that a December 2004 MRI of the 
right and left shoulder shows a diagnosis of mild 
degenerative change of the acromioclavicular joint with mild 
adjacent edema, and mild tendinosis of the supraspinatus 
tendon.  On VA examination in December 2005, however, no 
positive findings were identified in regard to the shoulders.  

The Board further notes that in March 2006, the Veteran 
stated that he was unable to keep his job in law enforcement 
due to his service-connected disability.  While he has 
provided a job description related to that employment, his 
employment records are not associated with the claims file.  

In this case, the Board finds that further development is 
necessary in order to make a determination in regard to the 
issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the x-ray 
examination reports noted in the December 
2005 VA examination report and the MRI 
report of the lumbar spine noted in the 
January 2004 VA examination report.  All 
records obtained should be associated with 
the claims file.  

2.  The AOJ should schedule the Veteran 
for an appropriate VA examination(s) to 
determine the degree of impairment due to 
the service-connected disabilities on 
appeal, to include bilateral plantar 
fasciitis, low back disc herniation, 
bilateral shin splints, sinusitis, 
hypertension, and an umbilical hernia.  
The claims file should be made available 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted.  A complete 
rationale should accompany all opinions 
provided.

The AOJ should request that the examiner 
provide findings to include range of 
motion as applicable, with consideration 
of the affect of any pain, fatigability, 
or incoordination on range of motion, any 
identified neurological impairment of the 
extremities due to lumbar spine disc 
herniation, as well as a report as to 
whether there have been any incapacitating 
episodes requiring bed rest prescribed by 
a physician, and if so, the duration and 
frequency of any identified incapacitating 
episode.  

Diastolic and systolic pressure should be 
reported and an opinion as to whether 
continuous medication for control is 
required and whether diastolic pressure is 
predominantly 100 or more, 110 or more, 
120 or more, or 130 or more.  

An opinion should also be requested in 
regard to any impact on the Veteran's 
employment due to service-connected 
disabilities.  

In addition, the AOJ should request that 
the examiner identify any pathology in 
regard to the shoulders and upper arms, 
and provide an opinion as to whether any 
identified disorder of the shoulders or 
arms is related to service or proximately 
due to or been chronically worsened by 
service-connected disability.  The AOJ 
should request that the examiner, in 
rendering an opinion, provide the opinion 
in terms of whether it is more likely than 
not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent).   

4.  The AOJ should attempt to obtain the 
relevant records in association with the 
Veteran's employment in law enforcement, 
to include any pertinent medical 
evaluations in that regard.  

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

